DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed January 19, 2022, is entered.  Applicant amended claims 1, 10, 11 and 13 and cancelled claims 4 and 14.  No new matter is entered.  Claims 1-3, 5-13, 15 and 16 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 requires a heterojunction n-type crystalline layer and a heterojunction i-type amorphous layer between the i-type layer or a heterojunction i-type layer and the n-type layer or a heterojunction n-type layer.  It’s not clear what this feature of the claimed invention requires.  Specifically, what is the other layer that is required to be part of the stack?
Claim 10 further requires a heterojunction i-type layer and the n-type layer or a heterojunction n-type layer comprising heterojunction n-type donors producing a heterojunction 
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant is encouraged to use more explicit language to define the layer structure.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 requires depositing a heterojunction n-type crystalline layer and a heterojunction i-type amorphous layer between the i-type layer or a heterojunction i-type layer and the n-type layer or a heterojunction n-type layer.  It’s not clear what this feature of the claimed invention requires.  Specifically, what is the other layer that is required to be part of the stack?
Claim 13 further requires depositing a heterojunction i-type layer and the n-type layer or a heterojunction n-type layer comprising heterojunction n-type donors producing a heterojunction solar cell apparatus.  It’s not clear what this feature of the claimed invention required.  Specifically, the claimed invention is insolubly ambiguous as to how these recited layers are featured within the formed solar cell apparatus.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant is encouraged to use more explicit language to define the layer structure.

Claim 16 depends from cancelled claim 4.  Given the cancellation of claim 4, the scope of claim 16 is unclear.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 9-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. Publication No. 2010/0200052) in view of Nishimoto (U.S. Patent No. 6,100,466).
With respect to claims 1, 2, 3, 5, 9, 15 and 16, Yamashita teaches a solar cell apparatus (Figure 3) comprising a substrate (11) and an amorphous p-i-n structure (30) arranged on the substrate.  Figure 3 and Paragraphs 91 and 92.
Yamashita further teaches a microcrystalline p-i-n structure (40) is formed on the amorphous p-i-n structure, wherein the p-i-n structure comprises a p-type layer, an i-type layer and an n-type layer.  Figure 3 and Paragraphs 91 and 101-108.  Yamashita teaches the n-type layer comprises n-type donors including phosphorous.  Paragraph 107.

However, Nishimoto, which deals with silicon photovoltaic elements, teaches a microcrystalline n-type silicon layer comprising oxygen in an amount between 0.1 atomic ppm to 20 atomic %.  Col. 6, Lines 3-10.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Yamashita with Nishimoto is the use of a known technique to improve a similar device in the same way.  Yamashita and Nishimoto both teach n-type microcrystalline silicon layers.  Nishimoto teaches an oxygen atomic concentration of 0.1 atomic ppm to 20 atomic % is an effective amount for such an n-type layer in a photovoltaic element.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a similar amount in Yamashita’s n-type layer because Nishimoto teaches this to be an effective concentration range for oxygen, meaning the modification has a reasonable expectation of success.
	Modified Yamashita teaches the n-type layer has an oxygen concentration of between 0.1 atomic ppm to 20 atomic %.  Nishimoto, Col. 6, Lines 3-10.
Although modified Yamashita is silent as to the phosphorous concentration, Nishimoto additionally teaches the valency controller is added to the n-type layer in an amount of 1,000 ppm to 10 atomic % and that the valency controller for an n-type layer is phosphorous.  Col. 5, Lines 54 to Col. 6, Line 30.  As per the MPEP, "where the claimed ranges overlap or lie inside prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Yamashita with Nishimoto is the use of a known technique to improve a similar device in the same way.  Yamashita and Nishimoto both teach n-type microcrystalline silicon layers.  Nishimoto teaches a phosphorous atomic concentration of 1,000 atomic ppm to 10 atomic % is an effective amount for such an n-type layer in a photovoltaic element.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a similar amount in Yamashita’s n-type layer because Nishimoto teaches this to be an effective concentration range for phosphorous, meaning the modification has a reasonable expectation of success.
	With respect to claim 6, Yamashita and Nishimoto, as combined above, teach the n-type layer.  Nishimoto further teaches a hydrogenated microcrystalline n-type silicon layer is one of several effective silicon layers for the photovoltaic element and Yamashita teaches the n-type silicon layer is formed in the presence of hydrogen.  Yamashita, Paragraph 107 and Nishimoto, Col. 5, Lines 54-63.
	With respect to claim 10, modified Yamashita teaches an amorphous p-i-n structure is disposed underneath the microcrystalline p-i-n structure, meaning the apparatus comprises a heterojunction n-type layer comprising n-type donors producing a heterojunction solar cell apparatus.  Figure 3 and Paragraphs 91 and 92.
With respect to claims 11 and 12, modified Yamashita teaches a method of forming a solar cell apparatus (Figure 3) comprising a substrate (11), an n-type TCO (SnO2) on the 
Yamashita further teaches a microcrystalline p-i-n structure (40) is formed on the amorphous p-i-n structure, wherein the p-i-n structure comprises a p-type layer, an i-type layer and an n-type layer.  Figure 3 and Paragraphs 91 and 101-108.  Yamashita teaches the n-type layer comprises n-type donors including phosphorous.  Paragraph 107.  The p-type, i-type and n-type layers are successively formed on the n-type TCO.  Figure 3 and Paragraphs 91 and 101-108.  
Modified Yamashita further teaches a microcrystalline n-type silicon layer comprising oxygen in an amount between 0.1 atomic ppm to 20 atomic %.  Nishimoto Col. 6, Lines 3-10.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Although modified Yamashita is silent as to the phosphorous concentration, Nishimoto additionally teaches the valency controller is added to the n-type layer in an amount of 1,000 ppm to 10 atomic % and that the valency controller for an n-type layer is phosphorous.  Col. 5, Lines 54 to Col. 6, Line 30.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Yamashita with Nishimoto is the use of a known technique to improve a similar device in the same way.  Yamashita and Nishimoto both teach n-type microcrystalline silicon layers.  Nishimoto teaches a phosphorous atomic concentration of 1,000 atomic ppm to 10 atomic % is an effective amount for such an n-
With respect to claim 13, modified Yamashita teaches an amorphous p-i-n structure is deposited underneath the microcrystalline p-i-n structure, meaning the apparatus comprises a heterojunction n-type layer comprising n-type donors producing a heterojunction solar cell apparatus.  Figure 3 and Paragraphs 91 and 92.
(4)
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. Publication No. 2010/0200052) in view of Nishimoto (U.S. Patent No. 6,100,466), as applied to claims 1-3, 5, 6, 9-13, 15 and 16 above, and further in view of Kubota et al. (U.S. Publication No. 2001/0017153).
With respect to claims 7 and 8, modified Yamashita teaches the n-type microcrystalline silicon layer but is silent as to its thickness.
However, Kubota, which deals with solar cells, teaches 30 to 80 nm is an effective thickness for the n-type microcrystalline silicon layer.  Claim 3.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Yamashita and Nishimoto, as combined above, with Kubota is the use of a known technique to improve a similar device in the same way.  
(5)
Response to Arguments
	Applicant’s arguments are not persuasive.
Applicant’s argument regarding the definiteness of claims 10 and 13 is not persuasive as it relies on unclaimed features, such as the drawing.  Applicant is encouraged to use more descriptive language to more concisely define the layers relative to one another.
Applicant’s amendment is sufficient to overcome the anticipation rejection in view of Sasaki.  The rejection is withdrawn.
Applicant’s argument regarding the rejection of Yamashita in view of Nishimito is not persuasive.  Applicant’s argument appears to be based on a misunderstanding of Nishimoto’s disclosure.  Specifically, although the phosphorous source is referred to as an impurity material for the source gas, Nishimoto specifically states the “source gas selected from these materials may contain an impurity material for valency control…a phosphorous compound such as PH3, etc. for the n-type.”  Col. 6, Lines 26-29.  Accordingly, the inclusion of the impurity material within the source gas is intentional for valency control, as stated in the rejection of record.  Nishimoto teaches the amount of valency controller is added for controlling the p-type or n-type 
Furthermore, Nishimoto, contrary to Applicant’s argument, teaches the valency controller is present within the layer in the range of 1,000 atomic ppm to 10 atomic%.  Col. 5, Line 65 to Col. 1, Line 1.  This range covers Applicant’s claimed range.
Applicant’s argument regarding the lack of a specific disclosure from Nishimoto about the possibility or opportunity to control the content of phosphorous is unclear.  Is Applicant asserting Nishimoto is not enabled?
Therefore, the rejection over Yamashita in view of Nishimoto is maintained.
(6)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759